Affirmed and Memorandum Opinion filed September 10,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00401-CR
____________
 
CHARLES RAY WALTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County, Texas
Trial Court Cause No.
1031750
 

 
M E M O R
A N D U M   O P I N I O N
Appellant was convicted of aggravated sexual assault of a
child and sentenced to forty years in prison.  On March 8, 2007, this court
affirmed his conviction.  Walton v. State, No. 14-06-00227-CR, 2007 WL
706582 (Tex. App.CHouston [14th Dist.] 2007, pet. ref=d), cert. denied, 128 S. Ct.
1710 (2008).  On April 29, 2008, appellant filed a motion for DNA testing,
which was denied.   




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting
a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and
appellant filed a pro se response on August 26, 2009.
We have reviewed the record and appellant=s pro se response and agree the
appeal is wholly frivolous and without merit.  Further, we find no reversible
error in the record.  A discussion of the brief and response would add nothing
to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
 
Panel consists of Justices
Yates, Frost, and Brown.
Do Not
Publish C Tex.
R. App. P. 47.2(b).